Citation Nr: 0032231	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-15 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran, his daughter, and L.W.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to June 
1964.  Service in Vietnam from January 1963 to June 1964 is 
indicated by the evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the veteran's claim of entitlement to service connection for 
PTSD.


REMAND

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) [to be 
codified at 38 U.S.C. § 5103A].  In accordance with this 
duty, and for the reasons and bases set forth below, the 
Board finds that additional development is necessary before 
the veteran's claim can be properly adjudicated.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, the veteran contends that he was exposed to 
combat on several occasions while stationed in Vietnam.  His 
service records reflect that his military occupational 
specialty (MOS) was clerk typist and that he served in 
Vietnam from January 1963 to June 1964.  There is no 
indication in these records that he received any combat 
citation in Vietnam, and the Board can find no official 
record or other corroborative evidence showing that he was 
exposed to combat as he alleges. 

In support of his claim, the veteran has submitted several 
statements in which he set forth his claimed in-service 
stressors, each of which allegedly occurred while he was 
serving as an advisor to the Vietnamese Airborne Brigade for 
eighteen months for the Military Assistance Advisory Group 
(MAAG).  For example, the veteran has asserted that during 
this period, in August 1963, he was at the ordinance office 
of a MAAG compound between Saigon and Cholon when the 
compound was "blown up" by Vietnamese.  He reported that he 
was cut on both arms and legs, and that he was treated by a 
medic in compound.  He has also contended that during this 
period, he participated in search and destroy missions in Can 
Tho, Pleiku, Quang Tri, Nha Trong, and Hue.

The Board observes that the veteran's May 1964 separation 
physical examination report lists his organization as 
Airborne Brigade Advisor Detachment, MAAG Vietnam, which is 
consistent with his later statements. 

The record reflects that in May 1996, in order to assist the 
veteran in verification of his alleged stressors, the RO 
issued a letter to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), [(formerly, the United 
States Army and Joint Services Environmental Support Group 
(ESG)].  In this letter, the RO noted that the veteran had 
served under the MAAG in Vietnam, and that he had served on 
active duty from September 1961 to June 1964.  However, the 
only stressor mentioned in this letter was the incident in 
which the veteran claimed that he killed a Vietnamese man by 
accident.  No mention was made of the veteran's other alleged 
stressors, including his presence at the MAAG compound during 
an attack in August 1963.

In May 1997, the USACRUR submitted a response in which it was 
noted that the National Archives and Records Administration 
did not maintain records for the MAAG present in Vietnam 
during the veteran's period of service.  The USACRUR also 
indicated that the accidental killing of civilians was 
extremely difficult to verify unless the specific incident 
was reported at that time.  In a subsequent letter received 
in May 1998, the USACRUR further indicated that in order to 
conducted meaningful research, the veteran must provide the 
"who, what, where and when" of each stressor.  The USACRUR 
noted that casualty files are available, which are arranged 
alphabetically by last name.  In order to provide information 
concerning specific attacks and/or casualties, the USACRUR 
indicated that more specific information was needed, 
including the date, type, and location of the attack, the 
number and names of casualties involved, and the designations 
of the units involved.  To the Board's knowledge, the RO did 
not issue any further requests to the USACRUR.

Because the RO failed to set forth all of the specific 
stressors alleged by the veteran in its letter to the 
USACRUR, the Board believes that a remand of this case is 
warranted, in order to provide the RO with an opportunity to 
attempt verification of all of the veteran's reported 
stressors.  Although the Board recognizes that the USACRUR 
has reported that there are no records for the MAAG in 
Vietnam during the veteran's period of service, the USACRUR 
has also indicated that it might be able to verify specific 
attacks on bases, as well as the deaths of individuals lost 
in those attacks.  

Moreover, although there are no records available for the 
MAAG during the veteran's period of active duty, there may be 
other avenues available for attempting to verify the 
veteran's alleged in-service stressors, such as unit 
histories and the like.

In addition, the Board finds that a VA psychiatric evaluation 
is warranted in order to determine whether the veteran in 
fact has PTSD, and, if so, whether that disorder was incurred 
as a result of active duty.  As noted above, VA has a duty to 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits.  See 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) [to be codified at 
38 U.S.C. § 5103A].  This duty includes providing the veteran 
with a medical examination if the evidence of record contains 
competent medical evidence of a current disability, which may 
be associated with his active service. 

Accordingly, this case is remanded for the following actions:

1.  The RO should request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  The veteran should be advised 
that meaningful research of his stressors 
will require him to provide the "who, 
what, where and when" of each stressor, 
to include the dates of events already 
described by the veteran.  In particular, 
the veteran should be requested to 
provide the name, rank, unit, and any 
other clarifying information as to the 
identity of any individuals involved in 
the alleged stressful events, including 
the names of casualties.  The veteran 
should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.

2.  Following the receipt of the 
requested information, the RO should 
review the file and prepare a summary of 
all of the veteran's claimed stressors.  
This summary together with a copy of the 
DD 214, a copy of this remand, and all 
associated documents should be sent to 
the USASCRUR, 7798 Cissna Road, Suite 101 
Springfield, Virginia 22150-3197.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  In 
addition, the RO should, to the extent 
possible, attempt to verify the veteran's 
claimed stressors through other sources, 
such as unit histories and the like.  The 
RO should then prepare a report detailing 
the nature of any stressors which it has 
determined are established by the record.  
This report is then to be added to the 
claims folder.

3.  The RO should then schedule the 
veteran for a comprehensive VA 
psychiatric examination.  The veteran's 
claims folder and a copy of this remand 
must be provided to the examiner for 
review prior to the examination.  The 
examiner should identify any psychiatric 
disorders that are present and express an 
opinion as to whether each disorder is at 
least as likely as not related to the 
veteran's service.  If the examiner 
believes that PTSD is an appropriate 
diagnosis, the examiner must specify the 
stressors responsible.  In determining 
whether or not the veteran has PTSD due 
to an in-service stressor, only the 
history specifically verified by the RO 
may be relied upon.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  In particular, the 
RO should make a specific finding of fact 
as to whether the veteran was engaged in 
combat in Vietnam.  If the veteran is 
found to engaged in combat with the 
enemy, the provisions of 38 U.S.C.A. § 
1154(b) are to be applied.  If the 
veteran is not found to have engaged in 
combat, the RO should make specific 
findings as to whether the claimed 
stressors occurred.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


